Application for stay of judgment, presented to *1193Justice O’Connor, and by her referred to the Court, granted. Execution and enforcement of that portion of the judgment of the Court of Appeal of California, Second Appellate District, Division Three, ease No. B068259, entered on May 25, 1995, and modified on June 20, 1995, awarding punitive damages against applicant Owens-Corning Fiberglas Corp. is stayed pending the timely filing and disposition by this Court of a petition for writ of certio-rari.
The Chief Justice took no part in the consideration or decision of this application.